Citation Nr: 0723960	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-29 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to increased ratings for residuals of a left knee 
injury with degenerative changes, currently rated with 
separate 20 percent ratings for limitation of flexion and 
limitation of extension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This matter was previously before the Board in 
December 2006 when it was remanded for further development of 
the record.

In September 2006, the veteran was afforded a Board hearing 
at the RO.  A transcript of this hearing is associated with 
the claims file.

The Board notes that the September 2003 rating decision 
denied the veteran's claim for a disability rating in excess 
of 10 percent for residuals of a left knee injury with 
degenerative changes.  In August 2004, the RO granted a 20 
percent rating for the residuals of a left knee injury with 
degenerative changes, effective from June 23, 2003.  In 
February 2007, in connection with this appeal, the RO granted 
service connection for limited extension of the left knee as 
secondary to the residuals of a left knee injury with 
degenerative changes, and assigned a separate 20 percent 
rating for the veteran's left knee disability; this rating 
was made effective from January 11, 2007 and brought the 
veteran's combined rating associated with the left knee 
disability to 40 percent from January 11, 2007.

In April 2007, the veteran submitted a written statement 
expressing a desire to have an earlier effective date 
assigned for the newly granted combined rating of 40 percent 
for the left knee disability.  The Board believes that the 
newly assigned rating is part of the ongoing matter of the 
veteran's appeal for greater compensation for service-
connected residuals of a left knee injury with degenerative 
changes.  Thus, the veteran's desire for greater compensation 
for the left knee disability throughout the entire appeal 
period is already before the Board as part of the appeal 
which the veteran had previously perfected with her August 
2004 substantive appeal submission.

The Board notes that the veteran advanced a claim of 
entitlement to service connection for a right knee 
disability, as secondary to the left knee disability, during 
the September 2006 hearing.  This matter was referred to the 
RO in the introduction section to the Board's December 2006 
remand.  It is unclear, from review of the record, whether 
any action has been taken in response to the veteran's new 
claim.  This matter is hereby referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  For the period prior to June 23, 2003, the veteran's left 
knee disability was manifested by mild degenerative arthritic 
changes and osteopenia, but with no evidence of joint 
effusion; the left knee disability did not manifest in 
ankylosis, there was no recurrent subluxation or lateral 
instability, no dislocated semi-ulnar cartilage with frequent 
symptomatic episodes and effusion, flexion was not shown to 
be limited to 45 degrees, and extension was not shown to be 
limited to 10 degrees.

2.  For the period from June 23, 2003 to January 11, 2007, 
the veteran's left knee disability was manifested by mild 
degenerative changes with flexion not more limited than to 65 
degrees and extension not significantly limited; the left 
knee disability did not manifest in ankylosis, there was no 
demonstrated recurrent subluxation or lateral instability, 
and no dislocated semi-ulnar cartilage with frequent 
symptomatic episodes and effusion.

3.  For the period from January 11, 2007, the veteran's left 
knee disability has been shown to be manifested by an 
absolute range of motion of flexion to 35 degrees and 
extension to 15 degrees; medical evidence shows that the 
entire available range of motion is painful, that functional 
use of the joint cannot be estimated, and that the veteran is 
significantly incapacitated by the left knee symptoms such 
that no functional range of motion can be divined for rating 
purposes; by analogy, the veteran's left knee disability more 
nearly approximates a disability picture of ankylosis of the 
left knee in flexion between 20 degrees and 45 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's left knee disability have not been met for the 
period prior to June 23, 2003.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259 
5260, 5261, 5299 (2006).

2.  The criteria for a rating in excess of 20 percent for the 
veteran's left knee disability have not been met for the 
period from June 23, 2003 to January 11, 2007.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 
5257, 5258, 5259 5260, 5261, 5299 (2006).

3.  The criteria for a single 50 percent rating, but no 
higher, have been met for the veteran's left knee disability 
for the period from January 11, 2007.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 
5259 5260, 5261, 5299 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a July 2003 letter, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the July 2003 letter was sent to the 
appellant prior to the September 2003 rating decision and 
several subsequent re-adjudications of this case at the RO 
level.  The VCAA notice was therefore timely.  See Pelegrini 
v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the July 2003 letter effectively 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised of the need to produce evidence in 
support of her claim, that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO, and that the appellant needed to inform the RO 
about any medical evidence not yet submitted.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must furnish any pertinent evidence 
that the appellant may have.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been effectively met.

The Board observes that the veteran was provided with another 
letter in December 2006 which repeated the essential elements 
of VCAA notice to the veteran.  This repeat notice was 
provided to the veteran prior to the February 2007 re-
adjudication of this case in association with the issuance of 
a supplemental statement of the case.  This VCAA notice was 
therefore effectively timely as well.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.  Although this case involves a 
claim of entitlement to an increased rating, the Board 
believes that the Dingess analysis must be analogously 
applied.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim, to show the severity of the left knee 
disability, in July 2003 and December 2006 VCAA letters.  
Additionally, there has been timely notice of the types of 
evidence necessary to establish a disability rating and an 
effective date for any rating that may be granted.  The RO 
furnished the appellant with notice in a March 2006 VCAA 
letter which directly explained how VA determines disability 
ratings and effective dates.  This notice was again provided 
to the veteran in a December 2006 VCAA letter.  These notices 
were provided to the appellant prior to the most recent AMC 
readjudication of this case and issuance of a supplemental 
statement of the case in February 2007.  Thus, there is no 
deficiency of notice to the veteran in this case with regard 
to the requirements articulated in Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained and the 
veteran has been afforded VA examinations.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issues on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

Analysis

This case involves the veteran's claim that the severity of 
her service-connected left knee disability warrants higher 
disability ratings than those assigned for the periods of 
time on appeal.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

Currently, the veteran's left knee disability is rated with 
separate ratings under multiple Diagnostic Codes.  The left 
knee is rated under Diagnostic Code 5010 for traumatic 
arthritis with a 20 percent rating from June 23, 2003; a 10 
percent rating is assigned for the period prior to June 23, 
2003.  Additionally, a separate 20 percent rating has been 
assigned under Diagnostic Code 5261 for limitation of 
extension, effective from January 11, 2007.  The rating under 
Diagnostic Code 5261 was assigned during the processing of 
the Board's December 2006 remand and results in a total 
combined rating of 40 percent for the veteran's service-
connected left knee disability under appeal.

Under Diagnostic Code 5010, arthritis due to trauma 
substantiated by x-ray findings is to be rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis (hypertrophic or osteoarthritis), 
established by x-ray findings, is rated on the basis of the 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  The 20 percent and 10 percent ratings based on x-
ray findings, above, may not be combined with ratings based 
on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, Note (1).

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating; and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  38 
C.F.R. § 4.71(a) Diagnostic Code 5260.  Under Code 5261, 
extension that is limited to 10 degrees warrants a 10 percent 
rating; extension limited to 15 degrees warrants a 20 percent 
rating; extension limited to 20 degrees warrants a 30 percent 
rating; extension limited to 30 degrees warrants a 40 percent 
rating; and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71(a) Diagnostic Code 5261.

The Board further notes that additional Diagnostic Codes may 
also be applicable to residuals of traumatic arthritis in the 
knee.  A 30 percent disability rating is warranted under 
Diagnostic Code 5256 when there is ankylosis of the knee with 
favorable angle in full extension or in slight flexion 
between 0 and 10 degrees; a 40 percent rating is warranted 
for ankylosis of the knee in flexion between 10 degrees and 
20 degrees; a 50 percent rating is warranted for ankylosis of 
the knee in flexion between 20 degrees and 45 degrees; and a 
60 percent rating is warranted for ankylosis of the knee with 
extremely unfavorable angle in flexion at 45 degrees or more.  
See 38 C.F.R. § 4.71(a), Diagnostic Code 5256.

Under Diagnostic Code 5257, ratings are assigned for 
recurrent subluxation or lateral instability of the knee 
depending upon the severity of the subluxation or 
instability.  A 10 percent rating is warranted when the 
degree is slight, 20 percent is assigned for moderate, and 30 
percent is assigned for severe.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5257.  Under Diagnostic Code 5258, a 20 
percent disability rating is available for dislocated 
semilunar cartilage with frequent episodes of 'locking,' 
pain, and effusion into the joint.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5258.  Under Diagnostic Code 5259, a 10 
percent rating is assigned for symptomatic removal of semi-
ulnar cartilage.  See 38 C.F.R. § 4.71(a), Diagnostic Code 
5259.

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

The Board notes that normal motion of a knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.  The Board also notes VA General Counsel Precedent 
Opinion, VAOPGCPREC 9-2004 (September 17, 2004), where it was 
held that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.

I.  Rating for the period from January 11, 2007

In regard to the veteran's currently effective ratings, the 
Board observes that the January 2007 VA examination report 
shows that the veteran experiences significant disability due 
to her left knee symptoms.  On both active and passive 
testing, the left knee showed flexion limited to 35 degrees 
and extension limited to 15 degrees, with pain reported 
throughout the range of motion.  The knee was found to be 
stable, although highly tender with significant pain reported 
upon testing.  The patient was unable to walk during the 
examination and the examiner observed that she was 
"significantly incapacitated."

Considering limitation of motion, the reported range of 
motion for the veteran's knee does not show sufficient 
limitation of flexion nor extension to strictly meet the 
criteria for a rating in excess of 20 percent for either 
movement; flexion was not limited to the 15 degree position 
as would be required to warrant a 30 percent rating under 
Diagnostic Code 5260, and extension was not limited to 20 
degrees as would be required to warrant a 30 percent rating 
under Diagnostic Code 5261.

The Board has observed, however, that the January 2007 
examination report reflects significant pain throughout the 
range of motion, and that the examiner was unable to test 
repetitive motion secondary to pain.  As the report describes 
that it is impossible to adjust the reported ranges of motion 
to further reflect functional loss, the Board has carefully 
considered how to best apply 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  The Board initially 
notes that the veteran's 20 percent rating under Diagnostic 
Code 5010 is described by the RO's August 2004 rating action 
as expressly reflecting functional limitation due to pain and 
weakness; it contemplates the DeLuca factors in providing a 
rating in excess of what was otherwise warranted from 
objective signs at the time the rating was assigned.  It is 
somewhat unclear how this rating may now relate to current 
functional loss in excess of the objective examination signs 
or range of motion data, as the veteran's disability picture 
appears to have changed significantly.

Often, accounting for the DeLuca factors in rating a joint 
disability entails accepting only the pain-free and easily 
repeated range of motion as the functional range of motion of 
a joint, rather than the joint's absolute range of motion.  
However, the January 2007 VA examination shows a left knee 
range of motion that elicits pain throughout the entire range 
of motion.  The Board has given significant consideration to 
the proposition that it may consider the veteran's left knee 
to have essentially zero functional range of motion; this 
would appear to be consistent with the January 2007 
examiner's assessment that the left knee disability 
incapacitated the veteran and elicits pain upon any movement, 
pressure, or contact.  Moreover, the Board observes that the 
veteran appears to be "severely restricted in her ability to 
walk secondary to pain" and that she "uses a cane, walker, 
and wheelchair to assist with any ambulation."

If the left knee's functional range of motion is essentially 
zero, then the Board refers by analogy to Diagnostic Code 
5256 for ankylosis of the knee as guidance concerning the 
appropriate disability rating to assign in this case.  The 
Board notes that the highest rating the veteran could be 
entitled to for her left knee disability, if it were rated 
under Diagnostic Code 5256 as functionally ankylosed, would 
be 50 percent; the record shows that her absolute range of 
motion is between the positions of 15 degrees and 35 degrees.  
Resolving doubt in favor of the veteran, and observing that 
very little of her left knee's absolute range of motion is at 
a more favorable angle than 20 degrees, the Board believes 
that assignment of a 50 percent disability rating is 
reasonable as consistent with facts of the disability 
presented in January 2007 VA examination report.  As the 
veteran is already receiving a combined 40 percent rating for 
her left knee, the Board declines to delay this decision to 
pursue development of greater medical clarification of the 
veteran's functional limitations to support this increased 
rating.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet.App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 
Vet.App. 625, 629 (1992).  In this case, the Board has 
considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The Board determines that, accounting for functional 
limitation due to pain in addition to the absolute 
limitations in the range of motion of the veteran's left 
knee, the veteran's service-connected disability of the left 
knee can be best rated as analogous to ankylosis of the left 
knee under Diagnostic Codes 5299-5256.  A designation of 
Diagnostic Code 5299 reflects that the disability is a 
condition not specifically listed in the Rating Schedule, and 
hyphenation with 5256 indicates that the disability has been 
rated as analogous to ankylosis of the left knee. See 38 
C.F.R. §§ 4.20, 4.27.  Under Diagnostic Codes 5299-5256, the 
Board finds that a disability rating of 50 percent is 
warranted for the entirety of the veteran's service-connected 
left knee disability.  Instead of the currently assigned 
separate 20 percent ratings (combining to a 40 percent rating 
for the knee), the Board assigns a single 50 percent rating 
in this fashion.  This 50 percent rating is effective from 
January 11, 2007, the date of the VA examination reflecting 
the increase in severity of the left knee disability.  The 
benefit of the doubt is resolved in the veteran's favor to 
this extent. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5003, 5010, 5260, 5261, 5299-5256; 
DeLuca.

No rating in excess of 50 percent is warranted for the 
veteran's left knee disability under any applicable 
Diagnostic Code.  The Board notes that the veteran's knee 
cannot be considered to be, even by analogy, ankylosed in 
flexion at an angle of 45 degrees or more since the medical 
record reflects that the veteran's knee does not reach a 
position of 45 degrees of flexion and is certainly not 
trapped in such a position; flexion is limited to 35 degrees.

None of the other Diagnostic Codes applicable to the knee 
provide for any disability rating in excess of 50 percent.  
Also, no separate rating is warranted under Diagnostic Code 
5257 as the January 2007 examination report clearly shows 
that the veteran's left knee was demonstrated to be stable 
upon the doctor's inspection and was stable on Lachman 
testing.  Finally, no combination of separate ratings under 
Diagnostic Codes 5260 and 5261 are warranted in this case as 
those Diagnostic Codes contemplate limitation of motion, and 
the Board has already considered the veteran's functional 
range of left knee motion to be completely limited in 
granting a 50 percent rating on appeal.

The Board determines that a 50 percent rating is warranted 
for the veteran's residuals of a left knee injury with 
degenerative changes from January 11, 2007; this effective 
date corresponds to the time of the examination during which 
this level of disability was first medically demonstrated.  
The Board emphasizes, for the sake of clarity, that this 
rating of 50 percent is assigned to replace the current award 
of two separate 20 percent ratings for the veteran's left 
knee disability during this period.  Instead of two separate 
ratings combining to 40 percent, the veteran's left knee 
disability will now be rated with a single 50 percent rating 
from January 11, 2007.

II.  Rating for the period from June 23, 2003 to January 11, 
2007

A VA outpatient treatment record dated June 23, 2003, shows 
the veteran experienced bilateral knee pain causing 
functional limitation, and the veteran was observed to be 
tearful during difficult attempts to walk, even with a cane.  
The range of motion for both knees was noted to be from 0 
degrees extension to 100 degrees flexion.  Crepitus was 
detected, but no swelling nor instability was noted.

A July 2003 fee-basis VA examination report shows that, at 
the time, the veteran's left knee exhibited flexion to 65 
degrees, and was limited to this amount "due to severe pain 
but not further limited by fatigue."  The veteran's left 
knee flexion was noted to be limited by weakness.  The left 
knee had no limitation of extension at that time, as 
extension was noted to be to 0 degrees without any qualifying 
comments.  The veteran was observed to walk with a cane, and 
had popping and cracking of the knees.  The left knee had a 
"questionable" positive McMurray's sign and a negative 
drawer sign.  X-ray of the left knee revealed "mild 
degenerative changes."  The examiner recommended that an MRI 
be performed to further explore the left knee pathology, but 
the veteran declined to schedule an MRI as she stated she 
would be unable to attend further diagnostics.

An August 2006 standing x-ray report shows a medical 
impression of degenerative joint disease with no evidence of 
joint effusion, acute fracture, dislocation, or destructive 
process.  It was noted that only "slight progression" of 
the degenerative joint disease was observed in comparing the 
x-ray study to prior studies.

A September 2006 outpatient treatment report shows a range of 
motion in the left knee of flexion to 120 degrees and 
extension to 5 degrees.  It was noted that the range of 
motion was very painful at that time, but no substantial 
discussion of functional loss is provided in this report to 
inform any meaningful reduction of the range of motion 
figures reported; the reported range of motion does not meet 
the criteria for compensable ratings.  Knee replacement 
surgery was discussed during this appointment, but the right 
knee is specified rather than the left knee.

The veteran's left knee disability is currently assigned a 20 
percent rating for the period from June 23, 2003 to January 
11, 2007, under Diagnostic Code 5010 for what the RO has 
explained as functional limitations in the knee due to severe 
pain and weakness.  The July 2003 VA fee-basis examination 
report presents the most limited range of motion shown for 
this period, and the report discusses the range of motion in 
the context of functional limitations; neither the July 2003 
examination report nor any other medical evidence provides 
any basis for a finding that the veteran's knee was 
functionally ankylosed during this period.  Thus, no higher 
rating may be warranted under Diagnostic Code 5256.  There is 
no demonstration of severe recurrent subluxation or lateral 
instability sufficient to warrant a higher rating under 
Diagnostic Code 5257, and the Board notes that even currently 
the veteran's knee is shown to be structurally stable by the 
medical evidence.  No rating in excess of 20 percent is 
available under Diagnostic Codes 5258 or 5259.  Neither the 
veteran's shown left knee flexion nor her shown left knee 
extension warrants compensable ratings under Diagnostic Codes 
5261 or 5262, and thus no combination of separate ratings 
under these Diagnostic Codes can result in a higher rating 
for this period.

A pair of December 2006 outpatient treatment reports show 
that the veteran experienced a sudden worsening of her left 
knee symptoms on December 24th, 2006.  The January 11, 2007 
VA examination report contains the earliest medical evidence 
detailing the worsened symptoms.  The Board notes that this 
examination report contains the examiner's impression that 
the severity of the veteran's symptoms at that time were, in 
the context of review of the medical history in the claims 
folder, significantly more severe than the previously 
documented information detailing the left knee disability 
picture.  This further suggests that, indeed, the higher 
rating which has been granted for the period following 
January 11, 2007 was not warranted for the earlier period 
from June 23, 2003 to January 11, 2007.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for the left knee disability from June 23, 2003 
to January 11, 2007.

III. Rating for the period prior to June 23, 2003

The Board notes that the veteran filed her claim for an 
increased rating for her service-connected left knee 
disability, in July 2003.  Therefore, the rating period for 
consideration on appeal begins in July 2002, one year prior 
to the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).  However, the Board observes that there is no 
competent medical evidence prior to June 23, 2003 supporting 
a rating in excess of 10 percent.

An April 2003 medical imaging impression shows that x-rays 
were interpreted as showing mild degenerative arthritic 
changes and osteopenia, with no evidence of joint effusion.  
There is no medical finding contained in this record, nor any 
other contemporaneous competent medical evidence of record, 
to support any rating in excess of 10 percent prior to June 
23, 2003.

IV.  Conclusion

The Board recognizes the significant pain and difficulty the 
veteran experiences in connection with her left knee 
disability, and has resolved all doubt in her favor in 
granting an increased rating for the most recent period under 
appeal.  To the extent that the veteran has maintained that 
higher ratings are warranted throughout all of the periods on 
appeal, the Board is unable to find sufficient competent 
medical evidence to support assignment of higher ratings.  
The Board acknowledges the veteran's own contentions and 
testimony regarding the severity of her left knee disability 
throughout the periods on appeal.  However, while the veteran 
as a lay person is competent to provide evidence regarding 
injury and symptomatology, she is not competent to provide 
evidence regarding a medical assessment of the clinical 
severity of her disability.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Only a medical professional can provide 
evidence of the clinical severity of a disease or disorder.  
In this case, the competent medical evidence does not support 
higher ratings than those now assigned.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no persuasive showing by the veteran that the 
service-connected left knee disability has resulted in marked 
interference with employment beyond that contemplated by the 
rating schedule or necessitated frequent periods of 
hospitalization.  The assigned scheduler ratings are intended 
to represent the average impairment in earning capacity 
resulting from service-connected disability.  38 C.F.R. 
§ 4.1.  The Board recognizes the impairment of working 
capacity resulting from the veteran's disability, but does 
not find evidence that the veteran's capacity for gainful 
employment has been so exceptionally impaired as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

The objective medical findings show that, accounting for 
functional loss and resolving reasonable doubt in favor of 
the veteran, a single disability rating of 50 percent, but no 
higher, is warranted for the left knee disability for the 
period from January 11, 2007.  The competent medical evidence 
does not support any disability rating in excess of 20 
percent for the period from June 23, 2003 to January 11, 
2007.  There is no competent medical evidence supporting any 
disability rating in excess of 10 percent for the period 
prior to June 23, 2003.  There is also no evidence of a 
marked interference with the veteran's employment that may 
warrant an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  Therefore, a single disability rating of 50 
percent is warranted for the left knee disability from 
January 11, 2007, but the preponderance of the evidence is 
against any higher disability ratings for any period under 
appeal.  Should the disability increase in severity in the 
future, to include any upcoming knee replacement surgery, the 
veteran may always file a new claim for an increased rating.




ORDER

The appeal is granted in part and denied in part as follows:

Entitlement to a single 50 percent rating, rather than two 
separate 20 percent ratings, is warranted for residuals of a 
left knee injury with degenerative changes for the period 
from January 11, 2007.  To this extent, the appeal is granted 
subject to the law and regulations governing the payment of 
monetary benefits.

Entitlement to a rating in excess of 50 percent for residuals 
of a left knee injury with degenerative changes is not 
warranted for any period under consideration in this appeal.  
To this extent, the appeal is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of a left knee injury with degenerative changes is not 
warranted for any period prior to January 11, 2007.  To this 
extent, the appeal is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a left knee injury with degenerative changes is not 
warranted prior to June 23, 2003.  To this extent, the appeal 
is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


